PER CURIAM.
Theodore Young was charged with the offense of unlawfully breaking and entering a school building in Broward County, with intent to commit petit larceny. He plead not guilty, was convicted and thereafter on May 26, 1969 was sentenced to the state prison.
Within a short time the usual motion under Criminal Rule 1.850, 33 F.S.A. was filed by the defendant wherein, under oath, the defendant alleged that the information filed by the county solicitor was not presented under oath of such officer as required by law. Upon denial of such motion for post conviction relief, the defendant has prosecuted his appeal.
If it were true that the information filed had not been properly sworn to, the defendant could not now complain. See Bretti v. State, Fla.App.1970, 239 So.2d 527, and State v. Frazier, Fla.App. 1970, 239 So.2d 630. However, the certified photostatic copy of the information filed with this court reveals that the same was properly executed under oath.
All inmates in state prisons must realize that their discontent does not justify resort to perjury in an effort to seek release. The county solicitor of Broward County may wish to consider further the sworn motion of the defendant in the light *745of the law of Florida relating to perjury in judicial proceedings.
No error is demonstrated and we affirm.
REED and OWEN, JJ., and MELVIN, WOODROW M., Associate Judge, concur.